Citation Nr: 1701563	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-20 242	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 30, 2013, Board decision that determined that the Veteran was not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel


VACATUR

The moving party alleges that he served in recognized guerilla forces from October 1943 to October 1945. 

In September 2013 the Board of Veterans' Appeals held that a May 2013 decision denying entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund was not clearly and unmistakably erroneous.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2016, the Court issued a decision that vacated the September 2013  decision.  

Given the holding of the Court, the Board's September 2013 decision is hereby vacated.  A new decision will be issued as if the May 2013 decision, which was the subject of the September 2013 decision, had never been issued.



                       ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



